DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the request for continued examination filed 19 July 2022.
Claims 1-20 are pending and have been presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 7, filed 19 July 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-20 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAGI (U.S. Patent Application Publication #2005/0257017) in view of TAKIZAWA (U.S. Patent Application Publication #2017/0278581) and GOROBETS (U.S. Patent Application Publication #2010/0174845).

1.  YAGI discloses A method comprising: selecting a source chunk to be removed from a usable address space of a memory subsystem, the memory subsystem having a plurality of non- volatile memory components (see [0028]-[0029]: memory card that includes a flash memory, the memory is divided into a plurality of erase blocks and a plurality of pages within the blocks), the plurality of non-volatile memory components including a plurality of chunks including multiple chunks in the usable address space and at least one chunk in an unusable address space of the memory subsystem (see [0037], [0040]-[0042]: blocks are part of the normal or accessible memory area, which is a useable address space, blocks are also part of the hidden area, which is the unusable address space), wherein the source chunk is selected using an address identified by an exchange pointer (see GOROBETS below); copying valid data of the source chunk to a destination chunk of a plurality of destination chunks in the unusable address space of the memory subsystem (see [0046]-[0053]: data is copied from a source block to a destination block, the destination block is obtained from the hidden area; [0040]: multiple blocks are contained in the hidden area) wherein the source chunk is usable and is later rotated back into the usable address space (see [0055]-[0056]: source block is released and moved to the hidden area, the source block is later be rotated back to the accessible area, blocks can swap between the accessible area and the hidden area) and the destination chunk has a lowest write count of the plurality of destination chunks (see TAKIZAWA below); updating a virtualization table to track assignment of the destination chunk to a location in the usable address space of the memory subsystem occupied by the source chunk (see [0055]: updating of the logical address associated with the destination block); and updating the exchange pointer by incrementing or decrementing the address by an update value to identify a next source chunk location in the usable address space (see GOROBETS below).
YAGI fails to disclose the destination chunk has a lowest write count of the plurality of destination chunks.
TAKIZAWA discloses the destination chunk has a lowest write count of the plurality of destination chunks (see [0059]: selecting, out of free blocks, a block having a smallest write count is one example of wear leveling).  Wear leveling is important for flash memory systems to prevent write/erase operations from being concentrated in one block.  This will lead to the occurrence of bad blocks.  Implementing wear leveling will suppress the occurrence of bad blocks and improve the performance of the memory system (see [0060]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify YAGI to select a destination chunk with the lowest write count, as disclosed by TAKIZAWA.  One of ordinary skill in the art would have been motivated to make such a modification to suppress bad blocks and improve the performance of the memory system, as taught by TAKIZAWA.  YAGI and TAKIZAWA are analogous/in the same field of endeavor as both references are directed to managing flash memory systems.
YAGI fails to disclose wherein the source chunk is selected using an address identified by an exchange pointer and updating the exchange pointer by incrementing or decrementing the address by an update value to identify a next source chunk location in the usable address space.
	GOROBETS discloses wherein the source chunk is selected using an address identified by an exchange pointer (see [0063]-[0064]: source blocks are selected; [0068], [0070]: pointer identifies the source block to be selected) and updating the exchange pointer by incrementing or decrementing the address by an update value to identify a next source chunk location in the usable address space (see [0070]: incrementing of relocation pointer).  The pointer is referenced for selection of a source block when other wear leveling criteria is met (see [0070]).  The use of a relocation pointer, and incrementing of the pointer, allows all blocks to evenly share the duty of being erase pool blocks (see [0068]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by YAGI to select blocks with an exchange pointer that is incremented, as disclosed by GOROBETS.  The motivation for doing so would be to ensure all blocks evenly share the duty of being part of the erase pool, as taught by GOROBETS.  YAGI and GOROBETS are in the same field of endeavor as both references are directed to wear leveling and bad block replacement in a non-volatile memory.

2.  The method of claim 1, wherein selecting the source chunk further includes identifying the source chunk using a rotation count (see GOROBETS [0068]: wear leveling exchange intervals).

3.  The method of claim 1, further comprising: assigning the source chunk to the unusable address space of the memory subsystem (see YAGI [0055]-[0056]: source chunk is moved to the hidden area).

4.  The method of claim 1, further comprising: determining whether policy criteria are met to trigger copying the valid data to the destination chunk (see YAGI [0048]: modifying data in the source block).

7.  The method of claim 1, wherein updating the virtualization table to track assignment of the destination chunk includes updating the virtualization table to map a logical location of the destination chunk to a physical location for the destination chunk in the memory subsystem (see YAGI [0055]: logical to physical mapping is updated).

8. YAGI discloses A memory subsystem comprising: a plurality of non-volatile memory components (see [0028]-[0029]: memory card that includes a flash memory, the memory is divided into a plurality of erase blocks and a plurality of pages within the blocks), the plurality of non-volatile memory components defining a plurality of chunks including at least one chunk in an unusable address space of the memory subsystem (see [0037], [0040]-[0042]: blocks are part of the normal or accessible memory area, which is a useable address space, blocks are also part of the hidden area, which is the unusable address space); and a processor coupled to the plurality of non-volatile memory components (see [0028]: memory controller), the processor to: migrate valid data of a first chunk in a usable address space of the memory subsystem to a second chunk of a plurality of destination chunks in the unusable address space of the memory subsystem (see [0046]-[0053]: data is copied from a source block to a destination block, the destination block is obtained from the hidden area; [0040]: multiple blocks are contained in the hidden area), wherein the first chunk is selected using an address identified by an exchange pointer (see GOROBETS below), the first chunk is usable and is later rotated back into the usable address space (see [0055]-[0056]: source block is released and moved to the hidden area, the source block is later be rotated back to the accessible area, blocks can swap between the accessible area and the hidden area), and the second chunk has a lowest write count of the plurality of destination chunks (see TAKIZAWA below), update mapping information to enable indirect addressing of the data in the second chunk in the usable address space of the memory subsystem (see [0055]: updating of the logical address associated with the destination block), and update the exchange pointer by incrementing or decrementing the address by an update value to identify a next source chunk location in the usable address space (see GOROBETS below).
YAGI fails to disclose the second chunk has a lowest write count of the plurality of destination chunks.
TAKIZAWA discloses the second chunk has a lowest write count of the plurality of destination chunks (see [0059]: selecting, out of free blocks, a block having a smallest write count is one example of wear leveling).  Wear leveling is important for flash memory systems to prevent write/erase operations from being concentrated in one block.  This will lead to the occurrence of bad blocks.  Implementing wear leveling will suppress the occurrence of bad blocks and improve the performance of the memory system (see [0060]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify YAGI to select a destination chunk with the lowest write count, as disclosed by TAKIZAWA.  One of ordinary skill in the art would have been motivated to make such a modification to suppress bad blocks and improve the performance of the memory system, as taught by TAKIZAWA.  YAGI and TAKIZAWA are analogous/in the same field of endeavor as both references are directed to managing flash memory systems.
YAGI fails to disclose wherein the source chunk is selected using an address identified by an exchange pointer and updating the exchange pointer by incrementing or decrementing the address by an update value to identify a next source chunk location in the usable address space.
	GOROBETS discloses wherein the source chunk is selected using an address identified by an exchange pointer (see [0063]-[0064]: source blocks are selected; [0068], [0070]: pointer identifies the source block to be selected) and updating the exchange pointer by incrementing or decrementing the address by an update value to identify a next source chunk location in the usable address space (see [0070]: incrementing of relocation pointer).  The pointer is referenced for selection of a source block when other wear leveling criteria is met (see [0070]).  The use of a relocation pointer, and incrementing of the pointer, allows all blocks to evenly share the duty of being erase pool blocks (see [0068]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by YAGI to select blocks with an exchange pointer that is incremented, as disclosed by GOROBETS.  The motivation for doing so would be to ensure all blocks evenly share the duty of being part of the erase pool, as taught by GOROBETS.  YAGI and GOROBETS are in the same field of endeavor as both references are directed to wear leveling and bad block replacement in a non-volatile memory.

9.  The memory subsystem of claim 8, wherein the processor is further to change a logical address mapping for the valid data from the first chunk to the second chunk (see YAGI [0055]: logical to physical mapping is updated).

10.  The memory subsystem of claim 8, wherein the processor is further to determine whether policy criteria are met to trigger migrating the valid data to the second chunk (see YAGI [0048]: modifying data in the source block).

13.  The memory subsystem of claim 8, wherein the processor is further to select the first chunk using a rotation count (see GOROBETS [0068]: wear leveling exchange intervals).

14.  The memory subsystem of claim 8, wherein the processor is further to update a virtualization table to map a logical location to a physical location for the data in the second chunk (see YAGI [0055]: logical to physical mapping is updated).

15.  YAGI discloses A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: select a source chunk to be removed from a usable address space of a memory subsystem, the memory subsystem having a plurality of non-volatile memory components (see [0028]-[0029]: memory card that includes a flash memory, the memory is divided into a plurality of erase blocks and a plurality of pages within the blocks), the plurality of non-volatile memory components including a plurality of chunks including multiple chunks in the usable address space and at least one chunk in an unusable address space of the memory subsystem (see [0037], [0040]-[0042]: blocks are part of the normal or accessible memory area, which is a useable address space, blocks are also part of the hidden area, which is the unusable address space), wherein the source chunk is selected using an address identified by an exchange pointer (see GOROBETS below); copy valid data of the source chunk to a destination chunk of a plurality of destination chunks in the unusable address space of the memory subsystem (see [0046]-[0053]: data is copied from a source block to a destination block, the destination block is obtained from the hidden area; [0040]: multiple blocks are contained in the hidden area) wherein the source chunk is usable and is later rotated back into the usable address space (see [0055]-[0056]: source block is released and moved to the hidden area, the source block is later be rotated back to the accessible area, blocks can swap between the accessible area and the hidden area) and the destination chunk has a lowest write count of the plurality of destination chunks (see TAKIZAWA below); update a virtualization table to track assignment of the destination chunk to a location in the usable address space of the memory subsystem occupied by the source chunk (see [0055]: updating of the logical address associated with the destination block); and update the exchange pointer by incrementing or decrementing the address by an update value to identify a next source chunk location in the usable address space (see GOROBETS below).
YAGI fails to disclose the destination chunk has a lowest write count of the plurality of destination chunks.
TAKIZAWA discloses the destination chunk has a lowest write count of the plurality of destination chunks (see [0059]: selecting, out of free blocks, a block having a smallest write count is one example of wear leveling).  Wear leveling is important for flash memory systems to prevent write/erase operations from being concentrated in one block.  This will lead to the occurrence of bad blocks.  Implementing wear leveling will suppress the occurrence of bad blocks and improve the performance of the memory system (see [0060]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify YAGI to select a destination chunk with the lowest write count, as disclosed by TAKIZAWA.  One of ordinary skill in the art would have been motivated to make such a modification to suppress bad blocks and improve the performance of the memory system, as taught by TAKIZAWA.  YAGI and TAKIZAWA are analogous/in the same field of endeavor as both references are directed to managing flash memory systems.
YAGI fails to disclose wherein the source chunk is selected using an address identified by an exchange pointer and updating the exchange pointer by incrementing or decrementing the address by an update value to identify a next source chunk location in the usable address space.
	GOROBETS discloses wherein the source chunk is selected using an address identified by an exchange pointer (see [0063]-[0064]: source blocks are selected; [0068], [0070]: pointer identifies the source block to be selected) and updating the exchange pointer by incrementing or decrementing the address by an update value to identify a next source chunk location in the usable address space (see [0070]: incrementing of relocation pointer).  The pointer is referenced for selection of a source block when other wear leveling criteria is met (see [0070]).  The use of a relocation pointer, and incrementing of the pointer, allows all blocks to evenly share the duty of being erase pool blocks (see [0068]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by YAGI to select blocks with an exchange pointer that is incremented, as disclosed by GOROBETS.  The motivation for doing so would be to ensure all blocks evenly share the duty of being part of the erase pool, as taught by GOROBETS.  YAGI and GOROBETS are in the same field of endeavor as both references are directed to wear leveling and bad block replacement in a non-volatile memory.

16.  The non-transitory computer-readable storage medium of claim 15, wherein selecting the source chunk further includes identifying the source chunk using a rotation count (see GOROBETS [0068]: wear leveling exchange intervals).

17.  The non-transitory computer-readable storage medium of claim 15, the processing device further to: assign the source chunk to the unusable address space of the memory subsystem (see YAGI [0055]-[0056]: source chunk is moved to the hidden area).

18.  The non-transitory computer-readable storage medium of claim 15, the processing device further to: determine whether policy criteria are met to trigger copying the valid data to the destination chunk (see YAGI [0048]: modifying data in the source block).

Claims 5, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAGI (U.S. Patent Application Publication #2005/0257017), TAKIZAWA (U.S. Patent Application Publication #2017/0278581) and GOROBETS (U.S. Patent Application Publication #2010/0174845) as applied to claims 1-4, 7-10 and 13-18 above, and further in view of HSU (U.S. Patent Application Publication #2018/0129602).

5. The method of claim 1 (see YAGI above), wherein copying valid data further comprising: performing a phase driven migration of the valid data to the destination chunk, the phase driven migration updating a pre-migration table with a phase bit per mapping and a post-migration table with a phase bit per mapping to track state of the migration (see HSU below).
YAGI fails to disclose performing a phase driven migration of the valid data to the destination chunk, the phase driven migration updating a pre-migration table with a phase bit per mapping and a post-migration table with a phase bit per mapping to track state of the migration.
HSU discloses performing a phase driven migration of the valid data to the destination chunk (see [0021]: source chunk is selected; see [0023]: destination chuck is selected; see [0024]: valid data is copied from the source to the destination), the phase driven migration updating a pre-migration table with a phase bit per mapping and a post-migration table with a phase bit per mapping to track state of the migration (see [0022]: sub-mapping table is used to manage the migration from the source to the destination; see [0024]: valid bits are updated in the destination as valid data is copied to the destination, the valid bits in the sub-mapping table for the source and destination blocks would be the phase bit per mapping).  Performing data migration that uses sub-mapping tables reduces the resource and time consumed by the storage device (see [0028]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by YAGI to use a sub-mapping table to perform a phase driven migration as shown by HSU.  The motivation for making such a change would be to reduce the resources and time consumed by the storage device, as taught by HSU.  YAGI and HSU are in the same field of endeavor as both references are directed to garbage collection and the copying of data between source and destination blocks in a non-volatile memory system.

11. The memory subsystem of claim 8 (see YAGI above), wherein the processor is further to implement migration of the valid data to the second chunk as a phase driven migration, the phase driven migration to update a pre-migration table with a phase bit per mapping and a post-migration table with a phase bit per mapping to track state of the migration (see HSU below).
YAGI fails to disclose performing a phase driven migration of the valid data to the destination chunk, the phase driven migration updating a pre-migration table with a phase bit per mapping and a post-migration table with a phase bit per mapping to track state of the migration.
HSU discloses performing a phase driven migration of the valid data to the destination chunk (see [0021]: source chunk is selected; see [0023]: destination chuck is selected; see [0024]: valid data is copied from the source to the destination), the phase driven migration updating a pre-migration table with a phase bit per mapping and a post-migration table with a phase bit per mapping to track state of the migration (see [0022]: sub-mapping table is used to manage the migration from the source to the destination; see [0024]: valid bits are updated in the destination as valid data is copied to the destination, the valid bits in the sub-mapping table for the source and destination blocks would be the phase bit per mapping).  Performing data migration that uses sub-mapping tables reduces the resource and time consumed by the storage device (see [0028]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by YAGI to use a sub-mapping table to perform a phase driven migration as shown by HSU.  The motivation for making such a change would be to reduce the resources and time consumed by the storage device, as taught by HSU.  YAGI and HSU are in the same field of endeavor as both references are directed to garbage collection and the copying of data between source and destination blocks in a non-volatile memory system.

19. The non-transitory computer-readable storage medium of claim 15 (see YAGI above), the copying of valid data further comprising: performing a phase driven migration of the valid data to the destination chunk, the phase driven migration updating a pre-migration table with a phase bit per mapping and a post-migration table with a phase bit per mapping to track state of the migration (see HSU below).
YAGI fails to disclose performing a phase driven migration of the valid data to the destination chunk, the phase driven migration updating a pre-migration table with a phase bit per mapping and a post-migration table with a phase bit per mapping to track state of the migration.
HSU discloses performing a phase driven migration of the valid data to the destination chunk (see [0021]: source chunk is selected; see [0023]: destination chuck is selected; see [0024]: valid data is copied from the source to the destination), the phase driven migration updating a pre-migration table with a phase bit per mapping and a post-migration table with a phase bit per mapping to track state of the migration (see [0022]: sub-mapping table is used to manage the migration from the source to the destination; see [0024]: valid bits are updated in the destination as valid data is copied to the destination, the valid bits in the sub-mapping table for the source and destination blocks would be the phase bit per mapping).  Performing data migration that uses sub-mapping tables reduces the resource and time consumed by the storage device (see [0028]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by YAGI to use a sub-mapping table to perform a phase driven migration as shown by HSU.  The motivation for making such a change would be to reduce the resources and time consumed by the storage device, as taught by HSU.  YAGI and HSU are in the same field of endeavor as both references are directed to garbage collection and the copying of data between source and destination blocks in a non-volatile memory system.


Claims 6, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAGI (U.S. Patent Application Publication #2005/0257017), TAKIZAWA (U.S. Patent Application Publication #2017/0278581) and GOROBETS (U.S. Patent Application Publication #2010/0174845) as applied to claims 1-4, 7-10 and 13-18 above, and further in view of VANARAJ (U.S. Patent Application Publication #2016/0299724).

6. The method of claim 1 (see YAGI above), wherein selecting the chunk includes selecting a stripe of chunks to be migrated simultaneously (see VANARAJ below).
YAGI fails to disclose wherein selecting the chunk includes selecting a stripe of chunks to be migrated simultaneously.
VANARAJ discloses wherein selecting the chunk includes selecting a stripe of chunks to be migrated simultaneously (see [0116]-[0018]: access operations are performed on a stripe).  Addressing data stored in a stripe can provide many advantages including an improvement in garbage collection and wear leveling (see [0122]-[0123]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by YAGI to select a stripe of chunks to migrate as shown by VANARAJ.  The motivation for making such a modification would be to gain an improvement in garbage collection and wear leveling, as taught by VANARAJ.  YAGI and VANARAJ are in the same field of endeavor as both references are directed to managing data on a non-volatile memory.

12. The memory subsystem of claim 8 (see YAGI above), wherein the processor is further to select a stripe of chunks including the first chunk to be migrated simultaneously (see VANARAJ below).
YAGI fails to disclose wherein selecting the chunk includes selecting a stripe of chunks to be migrated simultaneously.
VANARAJ discloses wherein selecting the chunk includes selecting a stripe of chunks to be migrated simultaneously (see [0116]-[0018]: access operations are performed on a stripe).  Addressing data stored in a stripe can provide many advantages including an improvement in garbage collection and wear leveling (see [0122]-[0123]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by YAGI to select a stripe of chunks to migrate as shown by VANARAJ.  The motivation for making such a modification would be to gain an improvement in garbage collection and wear leveling, as taught by VANARAJ.  YAGI and VANARAJ are in the same field of endeavor as both references are directed to managing data on a non-volatile memory.

20. The non-transitory computer-readable storage medium of claim 15 (see YAGI above), wherein selecting the chunk includes selecting a stripe of chunks to be migrated simultaneously (see VANARAJ below).
YAGI fails to disclose wherein selecting the chunk includes selecting a stripe of chunks to be migrated simultaneously.
VANARAJ discloses wherein selecting the chunk includes selecting a stripe of chunks to be migrated simultaneously (see [0116]-[0018]: access operations are performed on a stripe).  Addressing data stored in a stripe can provide many advantages including an improvement in garbage collection and wear leveling (see [0122]-[0123]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by YAGI to select a stripe of chunks to migrate as shown by VANARAJ.  The motivation for making such a modification would be to gain an improvement in garbage collection and wear leveling, as taught by VANARAJ.  YAGI and VANARAJ are in the same field of endeavor as both references are directed to managing data on a non-volatile memory.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2011/0264847: discloses selecting a free block, among a plurality of free blocks, that have the lowest erase count.  This can increase the lifespan of the memory (see [0023]).  The Examiner notes the claim refers to write count, while the ‘847 reference refers to erase count.  These two counts are equivalent, as flash memory requires an erase operation prior to writing new data.  Each time a block is fully written, an erase operation will be required before another full write can be performed.888

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136